       2:19-cv-00422-RMG        Date Filed 01/28/21     Entry Number 45        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


       IN RE: AQUEOUS FILM-FORMING                        MDL No. 2:18-mn-2873-RMG
       FOAMS PRODUCTS LIABILITY
       LITIGATION                                          This Document relates to
                                                     Campbell v. Tyco Fire Products LP et al.,
                                                           No. 2:19-cv-00422-RMG


       STIPULATION REGARDING TIMELINE FOR PROPOSED SETTLEMENT
        WHEREAS, by order dated January 25, 2021 (“Preliminary Approval Order”), this Court

granted preliminary approval of the proposed class action settlement between the Parties;

        WHEREAS, the Court also adopted and approved the Parties’ Proposed Timeline (Dkt.

No. 1087-4);

        WHEREAS, the Parties now enter this Stipulation Regarding Timeline for Proposed

Settlement to include several specific dates, including the Class Notice Deadline and the Fairness

Hearing, as follows1:


                                                                Event
          Date/Deadline

    January 25, 2021                 Entry of Preliminary Approval Order.
    February 8, 2021                 Deadline for Class Counsel to begin Class Notice.


    February 23, 2021                Deadline for Class Counsel to submit application for fees
                                     and expenses.


    March 15, 2021                   Deadline for any Class Member to object to Settlement.




1
  All capitalized terms below have the same meaning set forth in the Settlement Agreement that
the Court has preliminarily approved.
        2:19-cv-00422-RMG          Date Filed 01/28/21       Entry Number 45       Page 2 of 4




  March 15, 2021                          Deadline for any Class Member to opt out from Settlement.

  March 25, 2021                          Class Counsel notifies Defendants and Court of all opt-outs
                                          and provides copies of notices of opt-out (“Opt Out Notice
                                          Package”).
  7 days after Court ruling on            Deadline for those Class Member(s) who filed the at-issue
  individual Class Members’               objection(s) to opt out from Settlement.
  objections to the Settlement
  14 days after Court ruling on           Class Counsel notifies Defendants and Court with updated
  any objections to the Settlement        list of opt-outs and updated Opt Out Notice Package.
  15 business days after                  Deadline for Defendants to terminate Settlement based on
  Defendants receipt of initial           Section 3.5 of Agreement (opt-out percentages).2
  and/or updated Opt Out Notice
  Package
  21 days prior to Fairness               Deadline for Class Counsel to file motion for approval of
  Hearing                                 fees and expenses.
  21 days prior to Fairness               Class Counsel files unopposed motion seeking Final
  Hearing                                 Approval Order.
  7 days prior to Fairness Hearing        Deadline for any objections to Class Counsel motion for
                                          approval of fees and expenses.
  April 30, 2021                          Fairness Hearing.
  [TBD]                                   Final Approval Order entered.3
  [TBD]                                   Effective Date under Agreement.
  10 days after deadline to appeal        Payment of fees and expenses awarded to Class Counsel,
  Final Approval Order (10 days           minus any common benefit holdback.
  after Effective Date)


Dated: January 28, 2021

       /s/ Joseph G. Petrosinelli, Esq.                     /s/ Paul J. Napoli, Esq.
       Joseph G. Petrosinelli, Esq.                         Paul J. Napoli, Esq.
       Liam J. Montgomery, Esq.                             Hunter Shkolnik, Esq.
       Williams & Connolly, LLP                             Napoli Shkolnik PLLC
       725 12th Street, N.W.                                270 Munoz Rivera Ave, Ste 201
       Washington, DC 20005                                 Hato Rey, PR 00918
       (202) 434-5000                                       (787) 493-5088
       jpetrosinelli@wc.com                                 PNapoli@NSPRLaw.com


   2
      Defendants may also terminate the Settlement within fifteen (15) business days of a
Defendant’s receipt of written notice of objection or required material modification from any
federal or state authority.
   3
     If any appeal of the Final Approval Order is filed, all deadlines triggered after the date of the
Final Approval Order shall resume fourteen (14) days after such appeal is decided.
                                                    2
2:19-cv-00422-RMG        Date Filed 01/28/21   Entry Number 45          Page 3 of 4




lmontgomery@wc.com                             Hunter@NSPRlaw.com

Counsel for Defendants Tyco Fire Products      Robert A. Bilott, Esq.
L.P. and Chemguard, Inc.                       Taft Stettinius & Hollister LLP
                                               425 Walnut Street, Suite 1800
J. Hayes Ryan, Esq.                            Cincinnati, OH 45202-3957
Jonathan B. Blakley, Esq.                      (513) 381-2838
Gordon Rees Scully Mansukhani, LLP             bilott@taftlaw.com
1 N. Franklin Street, Ste. 800
Chicago, IL 60606                              Counsel for Plaintiffs
(312) 619-4915
jblakley@grsm.com

Counsel for Defendant ChemDesign
Products, Inc.




                                        3
     2:19-cv-00422-RMG         Date Filed 01/28/21       Entry Number 45       Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system which will send notification of such filing upon

counsel of record.




Dated: January 28, 2021

                                                     _____/s/ Patrick J. Lanciotti______




                                                4
